.-




     Hon. C. Woodrow Laughlin           Opinion No. O-3055
     County Attorney                    Re:   Does the Commissioners’ court     ’
     Jim Wells County                   of Jim Wells   County have authority
     Alice, Texas                       to expend funds for establishing,
                                        maintaining and operating   a book-
     Dear Sir:                          mobile library?
                   Your letter of August 8, 1941 requesting the opinion
     of this     department upon the above state i question has been re-
     ceived.
                   We quote   from your letter    as   follows:
               “I submit herewith        for   your opinion       the follow-
          ing question:
               “‘Does the Commissioners1 Court of Jim Wells
          County have authority to expend funds for establigh-
          ing, maintaining and operating a bookmob$le li.brary?I
                 811n\11 Texas Jurisprudence   563 we find that
           fcounties,   being component part: of Jhe state, have
          no powers or duties except i:ose which are clearly
          set forth and defined and d lx& in the Constitu-
          tion and statutes.1     There Is cited therein the case
          of Edwards County vs. Jennings, 33 s.u. 585.
                   “It is provided in Article 1677, Vernon’s Anno-
           tated    Revised Civil Statutes of Texas, as follows:
                 “‘The Commissioners* Court of any ‘county may es-
          tablish,    maintain, and operate within their respec-
          tive Counties      county free libraries   in the manner
          and with func!ions     prescribed  in this title.  . . .1
                 “Article 1679, Vernon’s Annotated Revised Civil
          Statutes of Texas provides that not exceeding five
          cents of the General Fond tax shall be set aside an-
          nually in the event a county free library   is estab-
          lished.
                 “A bookmobile has been described to me a8 a trav-
           eling library  to be used only in the County and will
           not be used in the city limits of Alice.
Hon. C. Woodrow Laughlin,         page 2


             “It is therefore   the opinion of this office
        that the Commissioners’ Court of Jim Wells County
        has the authority   to expend not exceeding five
        cents of the General Fund tax for establishing,
        maintaining and operating a bookmobile library.”
              It is   stated   in Texas Jurisprudence,    Vol.   11, p.   564:
               “The Comalssloners~    Court of any county may
         establish  and maintain county free libraries    in
         the manner prescribed     by statute.*’
              In the case of City of Fort Worth, et al. v. Burnett,
et al,     115 S.W. (2d) 436, we find the follming  statement:
                ItWefind that the new Internat ional Encyclo-
         pedia has this to say in defining      a library:
          ‘It is generally  held that the library      has three
         functions:     (1)  as a storehouse for books and
         knowledge; (2) as a laboratory     for study and re-
         search; (3) as affording     sane recreat.i.on.8w
               It will be noted that Article     1678,   Vernonls    Annotated
Civil     Statutes,   provides in part:
               ‘1. . . The county library     shall   be located
         at the county seat in the courthouse,        unless more
         suitable   quarters are available.tt                    .
           We think that it is apparent from the above quoted pro-
vision of Article   1678, supra, that the county library      must be
located at the county seat and in the courthouse,       unless more
suitable  quarters are available.     In other words we think that
the Legislature   intended that the county free 11&y         should be
located at the oouhty seat in the courthouse,      unless as above
stated,  more suitable   quarters are available    meaning that If
more suitable   quarters are available   within &he county seat, then
the county free library    could be located   at such quarters and
not In the courthouse.
           Under Title 35, Vernon’s Armotated Civil Statutes       re-
lative  to county free libraries,   the Commisslonerst Court o t any
county is authorized   to establish   and maintain the county free
library  and branches or subdivisions     thereof.  We do not think
that the Commissioners’ Court of any county has the authority       to
expend funds for establishing,     maintaining and operating a “book-
mobile librsryw in 1leU of the regular county library which is
to be established   at the county seat.     However, if the county
Hon. C.   Woolrow
                Laughlin,      page 3


has establishsd,   and   is malntalnlhg and operating a county free
library  at the county     seat of such county, then, we think the
Commissioners'   Court   is authorized  to expend funds for establlsh-
ing, maintaining and     operating a lfbookmoblle library"  as a
branch or subdivision     thereof.
           Trusting   that   the foregoing       fully   answers your inquiry,
we are
                                        Yours very truly
APPROVEDAUG21, 1941                     ATTORNEY
                                               GENERALOF TEXAS                   '
/s/ Gerald C. Mann
ATTORNEYGENERALOFTEXAS                  By /s/     Ardell wllllams
                                        Ardell     Williams,  Assistant
APPROVED:OPINION COMMITTEE
BY:      GWB, CHAIRMAN
AW:GO:wb